 1    John W. Lucas (CA Bar No. 271038)
      Jason H. Rosell (CA Bar No. 269126)
 2    Pachulski Stang Ziehl & Jones LLP
      150 California Street, 15th Floor
 3    San Francisco, California 94111-4500
      Telephone: 415.263.7000
 4    Facsimile:     415.263.7010
      Email:         jlucas@pszjlaw.com
 5                   jrosell@pszjlaw.com

 6    Attorneys for Debtor
 7                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF CALIFORNIA
 8                                   SAN FRANCISCO DIVISION
 9   In re:                                              Case No. 18-31087 (HLB)
10            SEDGWICK, LLP,                             Chapter 11
11                                 Debtor.              NOTICE OF HEARING ON MOTION FOR
                                                        ORDER APPROVING THE COMPROMISE
12                                                      OF A CONTROVERSY AMONG THE
                                                        DEBTOR AND GRM INFORMATION
13                                                      MANAGEMENT SERVICES
14                                                      Hearing Date:
                                                        Date: March 21, 2019
15                                                      Time: 10:00 a.m.
                                                        Place: United States Bankruptcy Court
16                                                             450 Golden Gate Avenue, 16th Floor
                                                               Courtroom 19
17                                                             San Francisco, California 94102
                                                        Judge: Honorable Hannah L. Blumenstiel
18

19

20   TO THE HONORABLE HANNAH L. BLUMENSTIEL, UNITED STATES BANKRUPTCY
     JUDGE, THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS, THE OFFICE OF
21   THE UNITED STATES TRUSTEE, AND THOSE PARTIES REQUESTING NOTICE:
22            PLEASE TAKE NOTICE that Sedgwick LLP, the above-referenced debtor and debtor in
23   possession (the “Debtor”), hereby moves [Docket No. 164] (the “Motion”) the Court, pursuant to
24   Rule 9019(a) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), for approval
25   of a compromise between the Debtor and GRM Information Management Services (“GRM”)
26   relating to (a) the resolution of GRM’s proof of claim and (b) the continued offsite storage and
27   retrieval of the Debtor’s client files, as set forth more fully in the Settlement Agreement and Mutual
28   Release attached to the Motion as Exhibit A (the “Settlement Agreement”).

     DOCS_SF:99841.3
 Case: 18-31087        Doc# 165    Filed: 02/27/19    Entered: 02/27/19 16:32:59        Page 1 of 2
 1            PLEASE TAKE FURTHER NOTICE that the Motion is based on the following Motion

 2   and memorandum of points and authorities, the declaration of Gregory C. Read (the “Read

 3   Declaration”) attached to the Motion as Exhibit B, and any other evidence properly before the

 4   Court.

 5            PLEASE TAKE FURTHER NOTICE that a hearing on the Motion shall take place before

 6   the Honorable Hanna L. Blumenstiel at the United States Bankruptcy Court for the Northern District

 7   of California, San Francisco Division, located at 450 Golden Gate Avenue, 16th Floor, Courtroom

 8   19, San Francisco, CA, on March 21, 2019 at 10:00 a.m. (Pacific Time).

 9            PLEASE TAKE FURTHER NOTICE that any party in interest objecting to the relief

10   requested in the Motion shall file a written objection with the Court no later than March 14, 2019 at

11   5:00 p.m. (Pacific Time) (the “Objection Deadline”), which objection shall be served so that the

12   same is received on or before the Objection Deadline by (a) counsel to the Debtor, Pachulski Stang

13   Ziehl & Jones LLP, Attn: John Lucas, 150 California Street, 15th Floor, San Francisco, CA 94111;

14   (b) the Office of the United States Trustee, Northern District of California, Attn: Lynette C. Kelly,

15   301 Clay Street, Suite 690N, Oakland, CA 94612; (c) counsel to the Official Committee of

16   Unsecured Creditors, Pillsbury Winthrop Shaw Pittman LLP, Attn: Cecily A. Dumas, Four

17   Embarcadero Center, 22nd Floor, San Francisco, CA 94111-5998; and (d) all other parties in interest

18   that receive notice pursuant to Bankruptcy Rule 2002 in the Debtor’s chapter 11 case.

19            PLEASE TAKE FURTHER NOTICE that failure to properly file and serve an opposition

20   may be deemed consent to the relief requested in the Motion or a waiver of any right to oppose the

21   Motion.

22   Dated: February 27, 2019                      PACHULSKI STANG ZIEHL & JONES LLP

23
                                                   By: /s/ Jason H. Rosell
24                                                     Jason H. Rosell
25
                                                          Attorneys for the Debtor
26

27

28

                                                      2
     DOCS_SF:99841.3
 Case: 18-31087        Doc# 165    Filed: 02/27/19     Entered: 02/27/19 16:32:59       Page 2 of 2
